[Cite as State v. Nguyen, 2013-Ohio-3170.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ATHENS COUNTY

STATE OF OHIO,                                     :      Case No. 12CA14
                                                   :
          Plaintiff-Appellee,                      :
                                                   :      DECISION AND
          v.                                       :      JUDGMENT ENTRY
                                                   :
CHARLES H. NGUYEN,                                 :
                                                   :      RELEASED 07/11/13

     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Elizabeth Gaba, Columbus, Ohio, for appellant.

Keller J. Blackburn, Athens County Prosecutor, and George J. Reitmeier, Athens
County Assistant Prosecutor, for appellee.
______________________________________________________________________
Harsha, J.

          {¶1}   Charles Nguyen appeals his convictions for rape, kidnapping, aggravated

burglary, and tampering with evidence. Nguyen contends the trial court violated his

constitutional rights when it permitted expert testimony from Dwayne Winston, Derek

Shoemaker, and Natalie Saracco, in violation of Evid.R. 702 and 705. However,

Saracco did not act as an expert on the matters Nguyen complains about. Therefore,

that testimony could not have violated Evid.R. 702 or 705. Moreover, Nguyen fails to

adequately explain how the testimony of Winston and Shoemaker violated the rules of

evidence and how those violations in turn resulted in a violation of his constitutional

rights.

          {¶2}   Nguyen also argues the court erred when it denied his pre-trial request for

a rape shield hearing. However, this request was untimely. And the court did ultimately
Athens App. No. 12CA14                                                                     2


conduct the hearing during trial, so we fail to see how Nguyen suffered any prejudice.

       {¶3}   In addition, Nguyen contends the court erred when it did not let him make

inquiries during trial about the victim’s sexual past. However, Nguyen did or could have

asked several of the questions he claims the court prohibited. Moreover, the court did

not err when it excluded evidence that the victim and Nguyen engaged in sexual activity

one time prior to the rape. The court could reasonably conclude the inflammatory or

prejudicial nature of this evidence outweighed its slight probative value and that the

State’s interests advanced by the rape shield law outweighed the probative value of the

evidence.

       {¶4}   Next, Nguyen contends the court violated Evid.R. 403(A) and 611(A) when

it admitted into evidence enlarged photos, which purportedly depict bruising of the

victim’s cervix. However, the trial court reasonably concluded the probative value of the

photos was not substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury. And the admission of the photos did not make the

presentation of evidence ineffective for ascertainment of the truth. Therefore, we find

no abuse of discretion occurred.

       {¶5}   Nguyen also claims the court erroneously let the jury see exhibits in bags

with “testimonial statements” written on the bags. Even if we presume error occurred, it

was harmless beyond a reasonable doubt. The legible statements Nguyen objects to

are duplicative of other evidence at trial. Moreover, the illegible statements Nguyen

also objects to could not have influenced the jury because they had no discernible

meaning.

       {¶6}   In addition, Nguyen contends the court violated his rights under the
Athens App. No. 12CA14                                                                      3


Confrontation Clause when it prohibited him from asking the victim certain questions to

determine whether she had been coached. However, Nguyen did elicit testimony on

this point – the victim denied discussing her testimony with anyone. Because a

defendant has no right to ask a witness repetitive questions until he gets an answer that

he likes, the court’s restrictions were proper and did not violate his right of confrontation.

       {¶7}   Next, Nguyen argues the court also violated his Confrontation Clause

rights when it refused to let him cross-examine a deputy about a police report used to

refresh his memory. Nguyen claims Evid.R. 612 permitted his questions but again fails

to explain how a violation of the rule constitutes a Sixth Amendment violation.

Moreover, he vaguely claims the report contradicted the deputy’s testimony without

explaining what the purported contradictions were or why they are significant. It is not

this court’s function to construct an appellant’s arguments for him.

       {¶8}   In addition, Nguyen argues the court erred when it permitted the

prosecutor, under the guise of refreshing the victim’s memory, to have the victim read

four exhibits to the jury. Even if the court erred in this regard, and even if that error was

of constitutional magnitude, it was harmless beyond a reasonable doubt. Another

witness also read two of the exhibits to the jury without objection. And the information in

the other two exhibits was duplicative of other evidence adduced at trial.

       {¶9}   Nguyen contends his convictions are against the manifest weight of the

evidence and insufficient evidence supports them. He implicitly concedes the victim’s

testimony alone, if believed, supports the rape, kidnapping, and aggravated burglary

convictions. His explicit argument simply attacks her credibility and that of other State’s

witnesses. But we leave credibility determinations to the trier of fact. For the tampering
Athens App. No. 12CA14                                                                     4


with evidence conviction, Nguyen again attacks the victim’s credibility and also argues

that no evidence supports his conviction. However, the State presented evidence for

each element of the offense, so we cannot say the jury clearly lost its way and created a

manifest miscarriage of justice when it found Nguyen guilty. His convictions are not

against the manifest weight of the evidence and are supported by sufficient evidence.

       {¶10} Nguyen also complains the court committed reversible error when, prior

to the trial date, it sua sponte excused several prospective jurors for various reasons,

like vacations and medical issues. However, this is not grounds for reversal – the

discharge of a prospective juror on grounds of personal excuse is solely a matter

between the court and juror. Absent a systematic abuse, the parties cannot interfere

with the court's discretion. Moreover, the court’s actions did not deprive Nguyen of the

essential benefits of voir dire.

       {¶11} Next, Nguyen contends the court erred when it removed a prospective

juror for cause – financial hardship – as she expressed a willingness to serve on the jury

and said she would “get by somehow.” However, the court was free to conclude she

had a financial hardship because she lived paycheck to paycheck, would miss two-

thirds of her work week for each week of trial, and suggested that to “get by” she might

have to take out a loan. Therefore, the court’s decision to remove her for cause was

reasonable and did not constitute an abuse of discretion.

       {¶12} In addition, Nguyen argues that the court erred when it failed to merge

certain convictions. We agree that rape and kidnapping are offenses of similar import;

but we also agree with the court’s conclusion that Nguyen had a separate animus for

each crime. In addition, we agree that kidnapping and aggravated burglary are offenses
Athens App. No. 12CA14                                                                 5


of similar import and that rape and aggravated burglary are also offenses of similar

import. We remand so the trial court can make an initial determination of whether these

pairs of offenses were committed separately or with a separate animus and if

necessary, resentence Nguyen accordingly.

       {¶13} Finally, Nguyen complains that the court erred when it imposed maximum

and consecutive sentences. We decline to address his arguments at this time about the

rape, kidnapping, and aggravated burglary offenses because they may be rendered

moot on remand. For tampering with evidence, the court imposed the maximum

sentence but ordered Nguyen to serve it concurrently to the other sentences. This

sentence is neither clearly and convincingly contrary to law, nor did the court

demonstrate an unreasonable, arbitrary, or unconscionable attitude when it imposed the

sentence. Accordingly, we reject Nguyen’s argument.

                                         I. Facts

       {¶14} A grand jury indicted Nguyen for rape, kidnapping, aggravated burglary,

and tampering with evidence. He pleaded not guilty, and a jury trial ensued.

       {¶15} The State presented the following version of events. Nguyen and the

victim, Hong “Jenny” Nguyen (who is not related to the appellant), met online on

VietSingle.com. Nguyen lived in New York City, and Jenny lives in Athens, Ohio. Near

the end of March 2009, Jenny went on vacation to New York City and met Nguyen in

person. On the second day of the trip, Jenny told Nguyen she just wanted to be friends.

But they continued to communicate, and Nguyen visited her in Ohio from May 9, 2009,

to May 17, 2009. During the visit, Jenny realized they could not be friends because

Nguyen still wanted a romantic relationship. When she drove him to the airport on May
Athens App. No. 12CA14                                                                       6


17th, Jenny ended the friendship. She tried to give Nguyen a goodbye hug at the

airport, but he turned and walked away.

       {¶16} On May 19, 2009, Nguyen unexpectedly came to Jenny’s apartment

where she was, along with her three-year-old nephew, Kayden. Nguyen told her that he

wanted to apologize for his behavior at the airport and stepped into the apartment.

Jenny went to her bedroom to change because she felt exposed in her pajamas.

Nguyen followed, so she sat on the edge of her bed and used her arms to cover herself.

Nguyen sat and told her that he wanted them to be together. When she rejected him,

he took white rope from his pocket. She asked what he was doing, and he told her not

to scream. Jenny begged him not to “do this,” but he took off her shorts and ripped her

shirt off. He spread her legs and examined her to see if she had “had sex with

anybody.”

       {¶17} Later, Nguyen told Jenny to turn around so he could tie her hands with the

rope. She kept saying “please don’t,” and Nguyen told her not to scream or he would

kill Kayden. After he tied her hands up, he told her to lie on the bed so he could tie her

ankles together. When she begged him to not kill her, he replied he would not because

he loved her. Jenny tried to fight, but he said, “I am not kidding around, I am going to

kill Kayden.” When Jenny continued to fight, Nguyen said, “I swear I have scissors in

my pockets I will slit his throat.” She lay on the bed, and he tied her ankles together.

Jenny tried to calm Nguyen down while she worked one of her wrists free. Nguyen

made her promise to give their relationship another chance and said if she broke her

promise, her family would “die a horrible death.” Then he used scissors and cut the

ropes off her ankles and other wrist. But when Jenny sat up, Nguyen took off his pants
Athens App. No. 12CA14                                                                     7


and said “I am just gonna do this.” Jenny begged him to stop, but he threatened

Kayden again. Nguyen let Jenny check on Kayden in another room, but when she

returned to the bedroom, he told her to “lay down, we are gonna do this.” Then he

inserted his penis into her vagina. A few minutes later, he ejaculated on her stomach,

and she used a scarf to wipe off the ejaculate.

      {¶18} Nguyen told Jenny he was taking her to New York. He made her pack

and get dressed, and he used medical tape to bind her arms together. He also tried to

blindfold her with a tie and tape her mouth shut but took the items off when Jenny

protested. He took her to the living room and asked if she was going to call the police.

After Jenny promised she would not, he used the scissors to cut her free. He let Jenny

get in her car with Kayden around 9:45 a.m. so she could go to work. Jenny drove to

work, where she told her sister’s boyfriend what happened and called 911. Then she

went to the police station. Before Jenny left the house, she saw Nguyen pick up pieces

of the rope and stuff them in his pockets. She thought he also put the scissors and

medical tape in his pockets. Law enforcement did not find the scissors or tape at the

crime scene and only found what Jenny identified as a portion of the rope Nguyen used.

The State presented evidence that Nguyen’s semen was in Jenny’s vagina after the

incident, and his cell phone was in the Athens area around the time of the rape.

      {¶19} Nguyen did not testify or call any witnesses on his behalf.

      {¶20} A jury found Nguyen guilty on all counts. The court sentenced him to 10

years each for rape, kidnapping, and aggravated burglary and five years for tampering

with evidence. The court ordered that the sentences for rape, kidnapping, and

aggravated burglary run consecutive to each other and the sentence for tampering with
Athens App. No. 12CA14                                                                                    8


evidence run concurrent to the other sentences, for an aggregate 30-year sentence.

Nguyen filed an appeal, which we dismissed for lack of a final order because the trial

court had not ruled on a motion for a new trial. State v. Nguyen, 4th Dist. No. 10CA43,

2012-Ohio-2488. After the court denied the motion, Nguyen filed this appeal.

                                      II. Assignments of Error

        {¶21} Nguyen assigns nine errors for our review:1

        1.      “THE TRIAL COURT ERRED TO THE PREJUDICE OF DR.
                NGUYEN AND INFRINGED UPON HIS RIGHTS UNDER THE
                SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED
                STATES CONSTITUTION (CONFRONTATION AND DUE
                PROCESS), WHEN IT PERMITTED EXPERT TESTIMONY
                CONTRARY TO RULES 702 AND 705 OF THE OHIO RULES OF
                EVIDENCE [Day 3, Vol. 2, pp. 279-344; Day 4, Vol. 1, pp. 6-167;
                Day 5, Vol. 1, pp. 38-40].”

        2.      “THE TRIAL COURT ERRED TO THE PREJUDICE OF DR.
                NGUYEN WHEN IT FAILED TO A HOLD A RAPE SHIELD
                HEARING BEFORE TRIAL AND DURING TRIAL, AT DR.
                NGUYEN’S REQUEST, IN VIOLATION OF R.C. 2907.02 AND THE
                SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED
                STATES CONSTITUTION [Final Pre-Trial, pp. 36-47: 8/2/10; Day
                2, Vol. 1, pp. 61-68, 70].”2

        3.      “THE TRIAL COURT ERRED WHEN IT PERMITTED ENLARGED
                PHOTOGRAPHS OF THE ALLEGED RAPE VICTIM’S CERVIX
                AND EXHIBIT BAGS LABELED WITH TESTIMONIAL
                STATEMENTS TO BE USED IN JURY DELIBERATIONS IN
                VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS
                TO THE UNITED STATES CONSTITUTION, ALONG WITH
                RULES 403(B) AND 611(A) OF THE OHIO RULES OF EVIDENCE
                [Day 5, Vol. 2, pp. 277-278; Day 9, Vol. 1, pp. 105-121].”

        4.      “THE TRIAL COURT ERRED WHEN IT DID NOT PERMIT
                DEFENSE COUNSEL TO FULLY CROSS-EXAMINE THE

1
 We take these assignments of error from his brief’s table of contents.
2
 Nguyen states this assignment of error differently in the Law and Argument portion of his brief. There
he claims: “THE TRIAL COURT ERRED WHEN IT FAILED TO HOLD A RAPE SHIELD HEARING
BEFORE TRIAL AND DURING TRIAL, AT DR. NGUYEN’S REQUEST, AND BY RESTRICTING
CROSS-EXAMINATION IN VIOLATION OF R.C. 2907.02 AND THE SIXTH AMENDMENT TO THE
UNITED STATES CONSTITUTION.” (Appellant’s Br. 8).
Athens App. No. 12CA14                                                                  9


            ALLEGED RAPE VICTIM CONCERNING CONVERSATIONS SHE
            HAD ABOUT HER TESTIMONY DURING A RECESS AND
            PROHIBITED CROSS-EXAMINATION OF AN OFFICER ABOUT A
            POLICE REPORT USED DURING TESTIMONY AND TO
            PREPARE UNDER OHIO EVIDENCE RULE 612, IN VIOLATION
            OF THE SIXTH AMENDMENT TO THE UNITED STATES
            CONSTITUTION. [Day 7, Vol. 1, p. 165-166; Day 4, Vol. 1, p. 246,
            Vol. 2, p. 302-303].”

     5.     “DR. NYUGEN’S CONVICTIONS AND SENTENCES ON THE
            RAPE, KIDNAPPING AND AGGRAVATED BURGLARY
            VIOLATES THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH
            AMENDMENT TO THE U.S. CONSTITUTION [Sentencing
            Transcript. 8/18/10].”

     6.     “THE TRIAL COURT ABUSED ITS DISCRETION IN IMPOSING
            MAXIMUM, CONSECUTIVE SENTENCES WITHOUT ADEQUATE
            JUSTIFICATION [Sentencing Transcript. 8/18/10].”

     7.     “THE CONVICTIONS ARE NOT SUPPORTED BY SUFFICIENT
            EVIDENCE AND ARE AGAINST THE MANIFEST WEIGHT IN
            VIOLATION OF THE FOURTEENTH AMENDMENT TO THE
            UNITED STATES CONSTITUTION [Day 6, Vol. 1, pp. 27 – Day 7,
            p. 182].”

     8.     “THE TRIAL COURT ERRED IN VIOLATION OF THE
            FOURTEENTH AMENDMENT TO THE UNITED STATES
            CONSTITUTION (DUE PROCESS) AND RULE 612 OF THE OHIO
            RULES OF EVIDENCE WHEN IT PERMITTED THE
            PROSECUTOR, UNDER THE GUISE OF REFRESHING A
            WITNESS’S MEMORY, TO PUT BEFORE THE JURY CONTENTS
            OF AN INADMISSIBLE DOCUMENT [Day 6, Vol. 1, p. 119-131].”

     9.     “THE TRIAL COURT ERRED WHEN IT EXCUSED JURORS, EX
            PARTE, WITHOUT THE PRESENCE OF DEFENSE COUNSEL
            OR DR. NGUYEN AND ONE FOR CAUSE, VIOLATING
            DEFENDANT’S RIGHTS UNDER THE SIXTH AND FOURTEENTH
            AMENDMENTS TO THE UNITED STATES CONSTITUTION, R.C.
            2945.27, ALONG WITH RULES 24 & 43 OF THE OHIO RULES OF
            CRIMINAL PROCEDURE [Final Pre-Trial Transcript, p. 26 seq.-
            8/2/10].”

                  III. Expert Testimony and the Sixth Amendment

     {¶22} In his first assigned error, Nguyen complains the trial court violated his
Athens App. No. 12CA14                                                                    10


rights under the Sixth and Fourteenth Amendments to the United States Constitution

when it permitted expert testimony from three people contrary to Evid.R. 702 and 705.

In a footnote, he states that each constitutional claim “invokes both the federal

constitutional provision and its Ohio constitutional counterpart.” (Appellant’s Br. 5).

However, because he does not separately argue the state constitutional issue, we reject

it summarily. See App.R. 16(A); App.R. 12(A)(2); and paragraph 31 below.

       {¶23} Evid.R. 702 provides:

       A witness may testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the knowledge
       or experience possessed by lay persons or dispels a misconception
       common among lay persons;

       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the
       testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or
       other specialized information. To the extent that the testimony reports the
       result of a procedure, test, or experiment, the testimony is reliable only if
       all of the following apply:

       (1) The theory upon which the procedure, test, or experiment is based is
       objectively verifiable or is validly derived from widely accepted knowledge,
       facts, or principles;

       (2) The design of the procedure, test, or experiment reliably implements
       the theory;

       (3) The particular procedure, test, or experiment was conducted in a way
       that will yield an accurate result.

       {¶24} Evid.R. 705 states: “The expert may testify in terms of opinion or

inference and give the expert’s reasons therefor after disclosure of the underlying facts

or data. The disclosure may be in response to a hypothetical question or otherwise.”

       {¶25} Under the rules of evidence, “[t]he determination of the admissibility of
Athens App. No. 12CA14                                                                   11


expert testimony is within the discretion of the trial court. Evid.R. 104(A). Such

decisions will not be disturbed absent abuse of discretion.” Valentine v. Conrad, 110

Ohio St.3d 42, 2006-Ohio-3561, 850 N.E.2d 683, ¶ 9. The phrase “abuse of discretion”

implies the court’s attitude is unreasonable, unconscionable, or arbitrary. State v.

Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶26} However, the Sixth Amendment guarantees a criminal defendant the right

“to be confronted with the witnesses against him.” Implicit in this guarantee is the right

to cross-examine adverse witnesses. State v. Keck, 4th Dist. No. 09CA50, 2011-Ohio-

1643, ¶ 16. This guarantee applies to the states through the Fourteenth Amendment.

State v. Keairns, 9 Ohio St.3d 228, 229, 460 N.E.2d 245 (1984), citing Pointer v. Texas,

380 U.S. 400, 85 S.Ct. 1065, 13 L.E.2d 923 (1965). Section 10, Article I, Ohio

Constitution also guarantees the defendant’s right to “meet the witnesses face to face.”

It provides no greater right of confrontation than the Sixth Amendment. State v. Self, 56

Ohio St.3d 73, 79, 564 N.E.2d 446 (1990). “ ‘[Q]uestions of the scope and effect of

constitutional protections, such as the Sixth Amendment, are matters of law and

therefore reviewed de novo.’ ” State v. Dorsey, 5th Dist. No. 11CA39, 2012-Ohio-611, ¶

19, quoting State v. Dunivant, 5th Dist. No. 2003CA00175, 2005-Ohio-1497, ¶ 7. Thus,

our review is not limited by the normal deferential standard that applies to simple claims

of violations of evidentiary rules.

                             A. Testimony of Dwayne Winston

       {¶27} Nguyen claims the trial court improperly permitted testimony from Dwayne

Winston, a laboratory technical director. However, Nguyen did not object to the

testimony and has forfeited all but plain error. See Crim.R. 52(B). “A silent defendant
Athens App. No. 12CA14                                                                       12


has the burden to satisfy the plain-error rule[,] and a reviewing court may consult the

whole record when considering the effect of any error on substantial rights.” State v.

Davis, 4th Dist. No. 06CA21, 2007-Ohio-3944, ¶ 22, citing United States v. Vonn, 535

U.S. 55, 59, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002). For us to find plain error: 1.) there

must be an error, i.e., “a deviation from a legal rule”; 2.) the error must be plain, i.e., “an

‘obvious’ defect in the trial proceedings”; and 3.) the error must have affected

“substantial rights,” i.e., it must have affected the outcome of the proceedings. State v.

Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). Plain error not only applies to

purported evidentiary violations but also to purported constitutional errors. See State v.

Butts, 4th Dist. 11CA22, 2012-Ohio-571, ¶ 22 (applying plain error review to an alleged

constitutional violation not objected to at the trial level).

       {¶28} “Even if a forfeited error satisfies these three prongs, however, Crim.R.

52(B) does not demand that an appellate court correct it.” Barnes at 27. The Supreme

Court of Ohio has “acknowledged the discretionary aspect of Crim.R. 52(B) by

admonishing courts to notice plain error ‘with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’ ” Id., quoting State

v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the syllabus.

       {¶29} Nguyen complains that during direct and part of cross-examination,

Winston testified as if he personally received and tested swabs and a blood sample

taken in this case for DNA. Later, Winston explained that under his company’s protocol,

a lab assistant would have received the items, and a “technologist” would have tested

the items to develop raw DNA data for analysis. Winston did not conduct the tests

himself or observe when the technologist conducted them. He just interpreted the raw
Athens App. No. 12CA14                                                                      13


data.

        {¶30} Nguyen characterizes Winston’s initial testimony as “deceptive,” but the

State claims Nguyen simply misinterprets it. Nguyen makes no effort to explain how

Winston’s testimony violated Evid.R. 702 and 705 or why those violations also are a

violation of the federal or state constitutions; instead, he focuses on the “deceptive”

nature of Winston’s testimony. We do likewise. However, any “deception” was subject

to clarification or exploitation on cross-examination.

        {¶31} In addition, Nguyen complains the “deception” kept him “from objecting to

Winston’s testimony on hearsay, foundation, or confrontation clause grounds.”

(Appellant’s Br. 7). However, once defense counsel became aware of the “deception,”

counsel could have objected to Winston’s prior testimony and asked the court to strike it

from the record. Counsel did not. Moreover, Nguyen’s argument about his inability to

object goes to the standard of appellate review, i.e., plain error, and does not explain

how Winston’s testimony violated evidentiary rules or constitutional provisions. “ ‘If an

argument exists that can support [an] assignment of error, it is not this court’s duty to

root it out. * * * It is not the function of this court to construct a foundation for [an

appellant’s] claims[.]’ ” In re A.Z., 4th Dist. No. 11CA3, 2011-Ohio-6739, ¶ 18, quoting

Coleman v. Davis, 4th Dist. No. 10CA5, 2011-Ohio-506, ¶ 13. “In other words, ‘[i]t is not

* * * our duty to create an argument where none is made.’ ” In re A.Z. at ¶ 18, quoting

Deutsche Bank Natl. Trust Co. v. Taylor, 9th Dist. No. 25281, 2011-Ohio-435, ¶ 7.

        {¶32} Nguyen also argues that the “testing standards could not be tested via

cross-examination due to [Winston’s] deception.” (Appellant’s Br. 7). We find this

statement confusing. Counsel could not cross-examine Winston about how the tests
Athens App. No. 12CA14                                                                       14


were performed in this case because Winston lacked personal knowledge of that

matter, not because Winston was “deceptive.”

       {¶33} In his reply brief, Nguyen suggests for the first time that the State, through

Winston, improperly admitted testimonial statements of the technician who created the

raw data that Winston analyzed. And Nguyen complains that because the

“technologist” did not testify, he could not question that person’s proficiency, etc., and

therefore, Winston could not testify about his interpretation of the technologist’s raw

data. Nguyen also argues that his “entire defense may have been different” if he knew

before trial that the State did not plan to call the technician as a witness. (Reply Br. 9).

       {¶34} However, “[a] reply brief gives an appellant the opportunity to respond ‘to

the brief of the appellee.’ App.R. 16(C). The appellant cannot raise an issue for the first

time in a reply brief, and thus effectively deny the appellee an opportunity to respond to

it.” Nemeth v. Nemeth, 11th Dist. No. 2007-G-2791, 2008-Ohio-3263, ¶ 22. Therefore,

we decline to address these arguments. See In re Haubiel, 4th Dist. No. 01CA2631,

2002-Ohio-4095, ¶ 25.

       {¶35} Because Nguyen failed to demonstrate that any error, plain or otherwise

occurred, we overrule the first assignment of error as it concerns Winston’s testimony.

                            B. Testimony of Derek Shoemaker

       {¶36} Nguyen complains about the testimony of Derek Shoemaker, a reserve

deputy for the Athens County Sheriff’s Office, who testified about data recovery from

cell phones. He testified that five videos were recovered from Nguyen’s cell phone. He

also testified that the videos were taken around May 14, 2009, and depicted a lady (who

Jenny later identified as herself), from a slight distance away, who appeared to be
Athens App. No. 12CA14                                                                    15


working. The prosecutor played the videos for the jury, and Shoemaker identified them

as videos he had seen. During cross-examination, Shoemaker admitted he never saw

the videos on the phone. Though somewhat unclear, Shoemaker’s testimony suggests

he believed a company called Now You See It Investigations recovered the videos from

the phone for the defense. He saw the videos on a CD. Nguyen never objected to

Shoemaker’s testimony about the videos and has forfeited all but plain error review.

See Section III.A., supra (explaining this standard).

       {¶37} Nguyen argues that “[n]o authority need be cited for the proposition that

the State would not have been permitted to show the jury the video[s] had Shoemaker

testified he had not reviewed or retrieved the videos on the phone, contrary to his direct

testimony.” (Appellant’s Br. 7). This assertion is contrary to App.R. 16(A)(7). Nguyen

makes no effort to explain how Shoemaker’s testimony violated Evid.R. 702 and 705 or

why those violations constitute violations of his constitutional rights that warrant a

finding of plain error. Again, it is not this court’s duty to construct an appellant’s

argument for him. In re A.Z., 4th Dist. No. 11CA3, 2011-Ohio-6739, at ¶ 18. Therefore,

we reject Nguyen’s argument and overrule the first assignment of error as it relates to

Shoemaker.

                             C. Testimony of Natalie Saracco

       {¶38} Nguyen also argues about the testimony of Natalie Saracco, a forensic

scientist. She swabbed a rope and latex gloves found at the crime scene, and those

swabs were later tested for DNA by other people. Nguyen complains Saracco failed to

prepare an expert report, so he could not adequately cross-examine her. Nguyen

suggests that if he knew Saracco would be testifying without preparing a report, he
Athens App. No. 12CA14                                                                      16


would have made additional trial preparations to challenge her testimony. Although

Nguyen objected to Saracco’s testimony under Evid.R. 702 and the Confrontation

Clause, he did not object under Evid.R. 705. Therefore, we apply plain error analysis to

the Evid.R. 705 claim. See Section III.A., supra.

       {¶39} “Witnesses presented at trial can be categorized as either fact witnesses

or expert witnesses.” D.M. v. J.M., 189 Ohio App.3d 723, 2010-Ohio-3852, 940 N.E.2d

591, ¶ 35 (9th Dist.). A fact witness testifies about “matters relevant to the case and

within [her] personal knowledge.” State v. Reinhardt, 9th Dist. No. 08CA0012-M, 2009-

Ohio-1297, ¶ 9, citing Evid.R. 402 and Evid.R. 602. “A witness testifies as an expert

when the subject matter of the testimony is related to matters that are beyond the

knowledge or experience of laypersons; the witness possesses ‘specialized knowledge,

skill, experience, training or education’ that relate[s] to the subject matter; and the

witness testifies based on ‘reliable scientific, technical, or other specialized information.’

” Reinhardt at ¶ 9, quoting Evid.R. 702. “ ‘Persons who may qualify as an expert in

certain circumstances may be called at other times as fact witnesses to testify as to

matters within their knowledge.’ ” D.M. at ¶ 35, quoting Reinhardt at ¶ 9.

       {¶40} As the State suggests, Saracco was merely a fact witness in the context of

the swabs of the gloves and rope. Saracco testified to matters within her personal

knowledge, i.e., she swabbed the items and temporarily stored the swabs. Because

she was not an expert witness when she testified about this, her testimony could not

violate Evid.R. 702 or 705. Consequently, no constitutional violation occurred as

Nguyen contends. Moreover, the trial court let defense counsel question Saracco about

the swabs outside the jury’s presence and gave counsel a brief recess to review
Athens App. No. 12CA14                                                                     17


Saracco's notes. Thus, it seems counsel had ample opportunity to prepare to cross-

examine Saracco on what appears to be a very simple matter. Therefore, we reject

Nguyen’s argument and overrule the first assignment of error.

       IV. Rape Shield Hearing and Evidence of the Victim’s Past Sexual Activity

       {¶41} In his second assigned error, Nguyen complains the court erred when it

refused to hold a rape shield hearing when he requested it and restricted his ability to

cross-examine witnesses about the victim’s sexual history in violation of R.C. 2907.02

and his Sixth Amendment rights. The jury found Nguyen guilty of rape under R.C.

2907.02. Subsection D of that statute contains Ohio’s rape shield law, which states:

       Evidence of specific instances of the victim’s sexual activity, opinion
       evidence of the victim’s sexual activity, and reputation evidence of the
       victim’s sexual activity shall not be admitted under this section unless it
       involves evidence of the origin of semen, pregnancy, or disease, or the
       victim’s past sexual activity with the offender, and only to the extent that
       the court finds that the evidence is material to a fact at issue in the case
       and that its inflammatory or prejudicial nature does not outweigh its
       probative value.

       Evidence of specific instances of the defendant’s sexual activity, opinion
       evidence of the defendant’s sexual activity, and reputation evidence of the
       defendant’s sexual activity shall not be admitted under this section unless
       it involves evidence of the origin of semen, pregnancy, or disease, the
       defendant’s past sexual activity with the victim, or is admissible against
       the defendant under section 2945.59 of the Revised Code, and only to the
       extent that the court finds that the evidence is material to a fact at issue in
       the case and that its inflammatory or prejudicial nature does not outweigh
       its probative value. R.C. 2907.02(D).

       {¶42} Under R.C. 2907.02(E):

       Prior to taking testimony or receiving evidence of any sexual activity of the
       victim or the defendant in a proceeding under this section, the court shall
       resolve the admissibility of the proposed evidence in a hearing in
       chambers, which shall be held at or before preliminary hearing and not
       less than three days before trial, or for good cause shown during the trial.

       {¶43} The day before trial, defense counsel orally told the court he wanted a
Athens App. No. 12CA14                                                                     18


R.C. 2907.02(E) hearing. He waited until the day of trial to file a written request.

Initially, Nguyen complains the court erred when it rejected the request as untimely. But

R.C. 2907.02(E) plainly states the hearing shall occur “not less than three days before

trial * * *.” After that, the court need only conduct a hearing “for good cause shown

during the trial.” (Emphasis added). R.C. 2907.02(E). Moreover, we fail to see how

Nguyen was prejudiced by the court’s decision because as he acknowledges, the court

ultimately conducted a rape shield hearing during trial at the State’s request.

       {¶44} Next, Nguyen complains the court violated R.C. 2907.02(D) and his Sixth

Amendment rights when it refused to let him question witnesses about aspects of the

victim’s sexual history. We review the court’s R.C. 2907.02(D) rulings for an abuse of

discretion. See State v. Jordan, 7th Dist. No. 06 HA 586, 2007-Ohio-3333, ¶ 48. But as

already noted, we ordinarily use a de novo standard to review alleged violations of a

criminal defendant’s rights under the Confrontation Clause of the Sixth Amendment.

State v. Osman, 4th Dist. No. 09CA36, 2011-Ohio-4626, ¶ 78.

       {¶45} First, Nguyen complains that during trial the court did not permit him to

discuss the fact that he and the victim were “in bed” together “just days before her

claims of rape, which was not in dispute.” (Appellant’s Br. 8-9). We find this argument

confusing. Nguyen implies that the victim admitted to consensual sexual activity with

him in the days before the rape, but this is not true. At the rape shield hearing, Jenny

denied any sexual activity with Nguyen except an incident in New York, which we

discuss in more detail below. Jenny did admit that during Nguyen’s visit to Athens, the

pair watched two movies together on her bed. This is clearly not “sexual activity” and is

therefore not even subject to R.C. 2907.02(D). See R.C. 2907.01. Moreover, on cross-
Athens App. No. 12CA14                                                                    19


examination Jenny did testify about the movie watching. So contrary to Nguyen’s claim,

the court did permit defense counsel to question the victim about the fact that she and

Nguyen were “in bed” together a few days before the rape.

       {¶46} Nguyen also complains that the origin of semen was at issue and argues

that the court wrongly prevented him from inquiring about semen deposits in the victim’s

bedroom. Nguyen claims that his semen was found “in areas of [the victim’s] mattress

that the State did not even attempt to connect to the alleged rape.” (Appellant’s Br. 10).

He suggests, but does not specifically argue, that the semen was located on areas of

the mattress that did not fit the victim’s story about how the rape occurred. He argues

that the semen “could have been deposited” during consensual sexual encounters

between him and the victim in the days leading up to the rape. (Appellant’s Br. 11).

       {¶47} Nguyen fails to cite where in this extensive record there is evidence that

his semen was actually found on the mattress. See App.R. 16(A)(7). If this evidence

exists, we fail to see how the “origin” of it would be at issue because Nguyen admits the

semen was his. Nguyen’s actual argument appears to be that the semen relates to the

issue of consent, i.e., if he had consensual sex with Jenny days before the alleged rape,

it is more likely the “rape” was also consensual.

       {¶48} However, the trial court did not prohibit Nguyen from asking the victim

about semen deposits on the mattress. At the end of the rape shield hearing, the court

told defense counsel he could ask the victim about whether she had sex with Nguyen in

Ohio apart from the rape. Thus, if Nguyen’s semen was on the mattress, defense

counsel could have questioned the victim about whether she and Nguyen engaged in

other sexual activity that could account for it.
Athens App. No. 12CA14                                                                     20


       {¶49} Nguyen complains that the court did not permit him to cross-examine the

victim about sexual activity that occurred between them in New York. At the rape shield

hearing, Jenny testified that on the morning of the first full day of her New York trip:

       I was awakened by [Nguyen’s] hands touching me, touching my, touching
       me down there. Touching my vagina. And pushed it away and he just
       said please can I touch it. And kept on saying can I touch it, so I pushed it
       away again, and then the third time, um I did let him touch it. And he
       stopped. Then after that he took my hand and he put it on his penis. And
       I pulled my hand away, a couple of times. And then on the, and then on
       the third time he went ahead and put it back, my hands on his penis again
       and that’s when I masturbated him and well stroke his penis.

       {¶50} As the trial court noted, the New York incident occurred around two

months before the rape. In his reply brief, Nguyen argues that the New York incident is

not that remote in time from the rape because he and the victim had a long distance

relationship and little opportunity for physical contact. This argument ignores the fact

that there is no evidence of sexual activity during the rest of the New York trip or during

Nguyen’s 9-day vacation with the victim right before the rape. Moreover, as the trial

court stated, the New York incident is a “different type of thing” from the rape. During

the New York incident, Nguyen and the victim touched each other’s genitals with their

hands. The victim testified, and the evidence supports the conclusion that, the Ohio

incident involved vaginal intercourse and bondage and resulted in physical injuries to

Jenny. Thus, evidence supports a conclusion that the inflammatory or prejudicial nature

of the evidence of the New York incident outweighed its very slight probative value. The

court properly found the evidence inadmissible under R.C. 2907.02.

       {¶51} As to Nguyen’s Sixth Amendment argument, it is apparent that at the rape

shield hearing he failed to raise any constitutional arguments when the court ruled on

the admissibility of evidence of the New York incident. Thus, we apply plain error
Athens App. No. 12CA14                                                                     21

analysis to this issue. See Section III.A., supra (explaining and applying this standard).

       {¶52} “The rights to confront witnesses and to defend are not absolute and may

bow to accommodate other legitimate interests in the criminal process.” State v. Boggs,

63 Ohio St.3d 418, 422, 588 N.E.2d 813 (1992). In determining whether the rape shield

law has been unconstitutionally applied, we must “balance the state interest which the

statute is designed to protect against the probative value of the excluded evidence.”

State v. Gardner, 59 Ohio St.2d 14, 17, 391 N.E.2d 337 (1979). Ohio’s rape shield law

advances several legitimate interests:

       First, by guarding the complainant’s sexual privacy and protecting her
       from undue harassment, the law discourages the tendency in rape cases
       to try the victim rather than the defendant. In line with this, the law may
       encourage the reporting of rape, thus aiding crime prevention. Finally, by
       excluding evidence that is unduly inflammatory and prejudicial, while being
       only marginally probative, the statute is intended to aid in the truth-finding
       process. Id. at 17-18.

       {¶53} As we already explained, evidence of the New York incident had little

probative value. Thus, the court could conclude the State’s interests outweighed the

probative value of the evidence. Therefore, we find no constitutional error occurred.

       {¶54} Next, Nguyen complains he could not “cross-examine State witnesses

concerning [Jenny’s] prior sexual activities, or compel his own witness testimony.”

(Appellant’s Br. 9). This argument is vague. Nguyen does not say what evidence he

wanted to introduce and could not. He appears to simply complain he could not go on a

fishing expedition into the victim’s sexual past, which is not permissible.

       {¶55} In addition, Nguyen complains he should have been able to introduce

evidence of his prior sexual relationship with the victim to rebut “the witnesses’ false

testimony early on that the accuser’s and Dr. Nguyen’s relationship was purely platonic
Athens App. No. 12CA14                                                                                  22


* * *.” (Appellant’s Br. 10-11). Although confusing, it appears Nguyen argues that he

should have been permitted to question Jenny about the New York incident to prove her

friends and family lied when they testified that she and Nguyen were just friends.

However, there is no evidence Jenny’s friends or relatives knew of the New York

incident.

        {¶56} In his reply brief, Nguyen makes extensive arguments about why he

should have been permitted to question the victim about any consensual sexual

activities that occurred during the 9-day Ohio visit. But as we noted above, the court

told Nguyen he could ask the victim about this. Defense counsel chose not to do so.

        {¶57} For the foregoing reasons, we overrule the second assignment of error.

               V. Photographs and “Testimonial Statements” on Exhibit Bags

        {¶58} In his third assignment of error, Nguyen contends the court erred in

violation of the Sixth and Fourteenth Amendments and Evid.R. 403(A)3 and 611(A)

when it permitted enlarged photographs of the victim’s cervix and exhibit bags with

“testimonial statements” on them to be used in jury deliberations.

                                           A. Photographs

        {¶59} Although the assigned error appears to raise a constitutional challenge to

the admission of photographs of the victim’s cervix, Nguyen’s argument focuses solely

on Evid.R. 403(A) and 611(A). So we limit our analysis to those rules. Again, see

App.R. 16(A)(7). Evid.R. 403(A) prohibits the introduction of relevant evidence if “its

probative value is substantially outweighed by the danger of unfair prejudice, of

confusion of the issues, or of misleading the jury.” Relevant evidence is “evidence


3
 In the assigned error, Nguyen actually cites Evid.R. 403(B), but this appears to be a typographical error
as his argument focuses on Evid.R. 403(A).
Athens App. No. 12CA14                                                                       23


having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” Evid.R. 401. Evid.R. 611(A) provides: “The court shall exercise reasonable

control over the mode and order of interrogating witnesses and presenting evidence so

as to (1) make the interrogation and presentation effective for the ascertainment of the

truth * * *.” Generally absent an abuse of discretion, we will not disturb a trial court’s

ruling on the admissibility of evidence. State v. Blevins, 4th Dist. No. 10CA3353, 2011-

Ohio-3367, ¶ 31.

       {¶60} The State introduced the photographs at issue on day 3 of the trial.

Deborah Corbin, the registered nurse who took them, identified and testified about the

photos without objection. Nguyen did not object to them until day 5 when the State

sought to admit the photos into evidence. Even then, he only objected under Evid.R.

403 and not Evid.R. 611. “To be timely, an evidentiary objection at trial must be made

when the State presents the evidence.” State v. Bogan, 2d Dist. No. 24896, 2012-Ohio-

3712, ¶ 20. Because Nguyen failed to contemporaneously object during the

identification of and testimony about the photos, he forfeited all but plain error review.

See id. at ¶ 20-21. See also Section III.A., supra (explaining and applying this standard

of review).

       {¶61} Nguyen complains the photos should have been taken with a colposcope

instead of a digital camera. He contends the photos are “inaccurate enlarged

photographs of a minor injury or abrasion to [the victim’s] cervix.” (Emphasis sic).

(Appellant’s Br. 12). And he argues that the jury “was not simply looking at an injury

caused to [the victim], the jury was then looking at an enlarged version of what may not
Athens App. No. 12CA14                                                                     24


have even been an injury.” (Appellant’s Br. 13).

       {¶62} However, Corbin testified the photographs did depict an injury – bruising

to the cervix. The photos were probative because Corbin testified something has to

contact the cervix for bruising to occur. And Dr. Gwendolyn Nilsen testified that bruising

is evidence of “injury and violence to the cervix[.]” Corbin testified that her employer

has a colposcope, i.e., a “high definition like camera,” that is used during vaginal exams.

However, it was not working when she examined Jenny, so Corbin photographed the

cervix with a digital camera and used the zoom function. Nguyen admits that size alone

does not “automatically increase the prejudicial aspect” of photographic evidence. State

v. Biros, 78 Ohio St.3d 426, 444, 678 N.E.2d 891 (1977). And the mere fact that Corbin

used a digital camera instead of a colposcope does not diminish the probative value of

the photos to the point they should be inadmissible. Rather, Nguyen’s argument goes

to weight given the evidence, not its admissibility. Jurors knew Corbin used a digital

camera and could consider that when they evaluated the photos.

       {¶63} Based on the foregoing, we conclude the trial court did not violate Evid.R.

403(A) or 611(A). The probative value of the photos was not substantially outweighed

by the danger of unfair prejudice, confusion of the issues, or misleading the jury. And

the court’s admission of the photos did not make the presentation of evidence

ineffective for the ascertainment of the truth. Because no error occurred, plain error

cannot exist. Accordingly, we overrule this portion of the third assignment of error.

                      B. “Testimonial Statements” on Exhibit Bags

       {¶64} Nguyen also contends the bags containing certain exhibits had testimonial

statements on them, and the court violated his Sixth and Fourteenth Amendment rights,
Athens App. No. 12CA14                                                                      25


along with Evid.R. 403(A) and 611(A), when it permitted the jury to see the bags during

deliberations. See Sections III. and V.A., supra, (explaining our standard of review for

these issues). The parties appear to dispute whether we should apply plain error

analysis because Nguyen objected to the statements after the exhibits were admitted.

Regardless of what standard we apply, Nguyen’s assignment of error cannot succeed.

       {¶65} Nguyen complains the bag for exhibit 65 stated “scarf with possible semen

of suspect.” (Appellant’s Br. 13). He argues the scarf was never tested for semen, but

this was clear from the use of the word “possible.” Moreover, when Deputy Flickenger

identified the garment, he testified without objection that it was “a scarf, uh, possible

seamen [sic] stain on this garment.” And as Nguyen points out, the victim testified that

she wiped Nguyen’s semen off using the scarf. Therefore, the jury knew from sources

aside from the bag it was possible the scarf had semen on it. It also knew Nguyen was

the suspect.

       {¶66} Next, Nguyen complains the bag for exhibit 66, latex gloves, stated “laying

on the floor...” (Appellant’s Br. 13). But Flickenger testified that was where he found

them. Nguyen argues the bag for exhibit 67, a shirt, said “torn off victim by suspect.”

(Appellant’s Br. 13). But Jenny testified Nguyen tore off her shirt. He also complains

the bag for exhibit 69, a piece of rope, states it was “found at the end of the bed.”

(Appellant’s Br. 13). But Flickenger testified he found the rope there. So again, the jury

had all the information Nguyen complains about from sources aside from the bags.

Nguyen also argues that he could not read some words on the bags for Exhibits 68 and

69. We fail to see how illegible words impacted the jury.

       {¶67} Thus, to the extent any error occurred under the Ohio Rules of Evidence,
Athens App. No. 12CA14                                                                   26


it is harmless because it did not affect any substantial rights. Crim.R. 52(A). Any

constitutional error is harmless beyond a reasonable doubt. See State v. Ellis, 4th Dist.

No. 11CA3, 2012-Ohio-1022, ¶ 15. We overrule the rest of the third assigned error.

       VI. Limitations on Cross-Examination of the Victim and Deputy Flickenger

                                      A. The Victim

       {¶68} In his fourth assignment of error, Nguyen contends in part that the court

violated his rights under the Sixth Amendment Confrontation Clause when it did not let

him “fully” cross-examine the victim about conversations she had about her testimony

during a trial recess. A trial court “retains wide latitude under the Confrontation Clause

to impose reasonable limits on cross-examination based on concerns about issues such

as harassment, prejudice, confusion of issues, witness safety or interrogation that is

repetitive or irrelevant.” State v. Knapke, 10th Dist. No. 08AP-933, 2009-Ohio-2989, ¶

7.

       {¶69} Nguyen claims that “[d]uring a recess, [Jenny] was overheard discussing

her testimony with someone who appeared to be a state or county employee. * * *

Among other things, the person complimented her performance on the witness stand.”

(Appellant’s Br. 16). Nguyen complains the court sustained the State’s objection to

questions about the substance of the victim’s conversation with this “unknown

individual” and whether the victim “was being coached.” (Appellant’s Br. 16).

       {¶70} Despite Nguyen's claims, there is no evidence in the record that the victim

spoke to anyone about her testimony during a recess. Moreover, the following

testimony occurred without objection:

       Q:     Now prior to coming uh to testify, uh did you talk to anyone in the
              Sheriff’s department about your testimony, or your expected
Athens App. No. 12CA14                                                                             27


               testimony?
       A:      No.

       Q:      Did you talk to anyone about your expected testimony?
       A:      No.

       Q:      Uh did anyone try to talk to you about your expected testimony?
       A:      No.

                                           ***
       Q:      Now I am asking ma’am did anybody comment on your testimony
               between the time you got off the stand yesterday to the time you
               got on today?
       A:      Uh, they did not –

       {¶71} The victim denied that she spoke to anyone about her testimony and in

effect denied that she was coached. So Nguyen did obtain answers to the matters he

complains the court did not let him explore. The court had no duty to permit Nguyen to

ask additional questions on this topic. A defendant has no right to ask repetitive

questions until he gets an answer that he likes. See Knapke, 10th Dist. No. 08AP-933,

2009-Ohio-2989, at ¶ 7. We reject Nguyen’s argument.

                         B. Cross-Examination of Deputy Flickenger

       {¶72} Nguyen also contends the court violated his Sixth Amendment

Confrontation Clause rights when it did not let him cross-examine Deputy Flickenger

about a police report the deputy used to refresh his memory. Nguyen claims Evid.R.

612 permits his proposed cross-examination but does not explain how a violation of that

rule constitutes a Confrontation Clause violation. Moreover, he only vaguely claims in a

parenthetical that the report “contradicted some of [Flickenger’s] testimony.”

(Appellant’s Br. 17). Nguyen does not explain what the purported contradictions were

or why they are significant. “ ‘If an argument exists that can support [an] assignment of

error, it is not this court’s duty to root it out. * * * It is not the function of this court to
Athens App. No. 12CA14                                                                       28

construct a foundation for [an appellant’s] claims [.]’ ” In re A.Z., 4th Dist. No. 11CA3,

2011-Ohio-6739, at ¶ 18, quoting Coleman, 4th Dist. No. 10CA5, 2011-Ohio-506, at ¶

13. For the foregoing reasons, we reject Nguyen’s claim and overrule the fourth

assigned error.

                           VII. Refreshing the Victim’s Memory

       {¶73} In his eighth assignment of error, Nguyen contends the court violated his

rights under Evid.R. 612 when it permitted the prosecutor, under the guise of refreshing

the victim’s memory, to have the victim read certain exhibits to the jury. Although

Evid.R. 612 does discuss the use of a writing to refresh the memory of a witness, the

rule does not specifically prohibit a witness from reading the writing aloud. It appears

Nguyen’s argument actually relies on the “present recollection refreshed” doctrine.

Under that doctrine, “ ‘the witness looks at the memorandum to refresh his memory of

the events, but then proceeds to testify upon the basis of his present independent

knowledge.’ ” State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577, 971 N.E.2d 865, ¶

57, quoting State v. Scott, 31 Ohio St.2d 1, 5-6, 285 N.E.2d 344 (1972). “The testimony

of the witness whose recollection has been refreshed is the evidence, not the contents

of the writing.” Powell at ¶ 57, citing 1 Giannelli, Evidence, Section 612.3, at 578 (3d

Ed.2010). Therefore, a “ ‘party may not read the statement aloud, have the witness

read it aloud, or otherwise place it before the jury.’ ” Powell at ¶ 57, quoting State v.

Ballew, 76 Ohio St.3d 244, 254, 667 N.E.2d 369 (1996).

       {¶74} In addition, Nguyen asserts the court violated his Fourteenth Amendment

rights when it allowed the victim to read the exhibits to the jury. However, he does not

address the Fourteenth Amendment in his argument. Instead, he focuses on the Sixth
Athens App. No. 12CA14                                                                   29


Amendment Confrontation Clause even though he did not assign this as an error. Even

if we overlooked this failure to comply with the appellate rules and address the Sixth

Amendment argument, see App.R. 12(A)(2) and 16(A), Nguyen did not make the

argument at the trial level and forfeited all but plain error as to it.

       {¶75} Even if we assume that the court erred when it permitted the victim to read

State’s Exhibits 23, 33, 34, and 91, and even if such error was of constitutional

magnitude, it was harmless beyond a reasonable doubt. Exhibits 33 and 34 are copies

of text messages. Derek Shoemaker testified these messages were sent from

Nguyen’s phone to the victim’s phone after the rape. He read the messages to the jury

without objection. Thus, the contents of those exhibits would have been before the jury

even if the court limited the victim’s testimony.

       {¶76} Exhibits 23 and 91 relate to two phone calls, which Jenny did not answer,

that Nguyen purportedly made to her after the rape. The exhibits contain little

information – a name, the defendant’s phone number, a date and time, a “duration” of “0

h 0 min 00 sec,” and the words “Type: Missed Call.” After looking at the exhibits, the

victim testified each indicated a “missed call.” However, Jenny already testified that she

ignored two calls Nguyen made to her after the rape. Moreover, two other admitted

exhibits (the defendant’s phone records and a document titled “MOBILITY USAGE” for

the defendant’s phone) confirm these calls occurred. Therefore, the jury would have

known about the missed calls even if the court prohibited the victim from reading the

exhibits. We overrule the eighth assignment of error.

          VIII. Manifest Weight of the Evidence and Sufficiency of the Evidence

       {¶77} In his seventh assigned error, Nguyen contends his convictions are
Athens App. No. 12CA14                                                                      30


against the manifest weight of the evidence and insufficient evidence supports them.

“When an appellate court concludes that the weight of the evidence supports a

defendant’s conviction, this conclusion necessarily includes a finding that sufficient

evidence supports the conviction.” State v. Puckett, 191 Ohio App.3d 747, 2010-Ohio-

6597, 947 N.E.2d 730, ¶ 34 (4th Dist.). Therefore, we first consider whether Nguyen’s

convictions are against the manifest weight of the evidence.

       {¶78} To determine whether a conviction is against the manifest weight of the

evidence, we “must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of witnesses and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed.” State v. Brown, 4th Dist.

No. 09CA3, 2009-Ohio-5390, ¶ 24, citing State v. Thompkins, 78 Ohio St.3d 380, 387,

678 N.E.2d 541 (1997). A reviewing court “may not reverse a conviction when there is

substantial evidence upon which the trial court could reasonably conclude that all

elements of the offense have been proven beyond a reasonable doubt.” State v.

Johnson, 58 Ohio St.3d 40, 42, 567 N.E.2d 266 (1991).

       {¶79} We must remember the weight to be given evidence and credibility to be

afforded testimony are issues for the trier of fact. State v. Frazier, 73 Ohio St.3d 323,

339, 652 N.E.2d 1000 (1995). The fact finder “is best able to view the witnesses and

observe their demeanor, gestures, and voice inflections, and use these observations in

weighing the credibility of the proffered testimony.” Seasons Coal Co. v. City of

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). We will only interfere if the

fact finder clearly lost its way and created a manifest miscarriage of justice. Moreover,
Athens App. No. 12CA14                                                                    31


“[t]o reverse a judgment of a trial court on the weight of the evidence, when the

judgment results from a trial by jury, a unanimous concurrence of all three judges on the

court of appeals panel reviewing the case is required.” Thompkins at paragraph four of

the syllabus, construing and applying Ohio Constitution, Article IV, Section 3(B)(3).

                                         A. Rape

       {¶80} The jury found Nguyen guilty of first-degree felony rape in violation of R.C.

2907.02(A)(2), which provides: “No person shall engage in sexual conduct with another

when the offender purposely compels the other person to submit by force or threat of

force.” Nguyen implicitly concedes that Jenny’s testimony alone, if believed, supports

his conviction. But he contends that her testimony and that of other State’s witnesses is

so unbelievable the jury lost its way in crediting it. However, as we explained in State v.

Murphy, 4th Dist. No. 07CA2953, 2008-Ohio-1744, ¶ 31:

       It is the trier of fact’s role to determine what evidence is the most credible
       and convincing. The fact finder is charged with the duty of choosing
       between two competing versions of events, both of which are plausible
       and have some factual support. Our role is simply to insure the decision is
       based upon reason and fact. We do not second guess a decision that has
       some basis in these two factors, even if we might see matters differently.

Having heard the testimony and observed the demeanor of the witnesses, the jury may

choose to believe all, part, or none of the testimony presented by any of them. State v.

Delawder, 4th Dist. No. 10CA3344, 2012-Ohio-1923, ¶ 18.

       {¶81} Here, the jury chose to believe the State’s version of events, and we will

not substitute our judgment for that of the fact finder under these circumstances. The

evidence reasonably supports the conclusion that Nguyen purposely compelled Jenny

to engage in sexual conduct, i.e., vaginal intercourse, with him by force or threat of

force. In addition to Jenny’s testimony about Nguyen’s actions, the State presented
Athens App. No. 12CA14                                                                   32


evidence that after the rape Jenny had abrasions or scratches on her ankles and a

wrist, and she had dry adhesive on one of her wrists. Law enforcement found latex

gloves and a piece of the rope purportedly used at the crime scene. The State also

presented evidence that Jenny had redness and bruising on her cervix and Nguyen’s

semen in her vagina. Other evidence placed Nguyen’s cell phone in the Athens area

around the time of the rape. And a few days after the rape, he sent Jenny a text

message expressing hope that she could “forgive” him. After reviewing the entire

record, we conclude the jury did not lose its way or create a manifest miscarriage of

justice when it found Nguyen guilty of rape.

                                       B. Kidnapping

       {¶82} The jury found Nguyen committed kidnapping in violation of R.C.

2905.01(A)(2), which provides:

       (A) No person, by force, threat, or deception * * * shall remove another
       from the place where the other person is found or restrain the liberty of the
       other person, for any of the following purposes:

                                             ***

       (2) To facilitate the commission of any felony or flight thereafter[.]

       {¶83} Again, Nguyen implicitly concedes Jenny’s testimony, if believed, supports

his conviction. However, he complains she “is not credible” for the same reasons

outlined in his argument against the rape conviction. (Appellant’s Br. 30). But again,

we will not usurp the jury’s role to determine credibility. See Murphy, 4th Dist. No.

07CA2953, 2008-Ohio-1744, at ¶ 31. Therefore, we reject Nguyen’s argument.

                                  C. Aggravated Burglary

       {¶84} The jury found Nguyen guilty of aggravated burglary under R.C.
Athens App. No. 12CA14                                                                   33


2911.11(A)(1), which states:

       (A) No person, by force, stealth, or deception, shall trespass in an
       occupied structure or in a separately secured or separately occupied
       portion of an occupied structure, when another person other than an
       accomplice of the offender is present, with purpose to commit in the
       structure or in the separately secured or separately occupied portion of the
       structure any criminal offense, if any of the following apply:

       (1) The offender inflicts, or attempts or threatens to inflict physical harm on
       another[.]

       {¶85} Nguyen contends the State failed to prove he trespassed. A person

commits a trespass when, without privilege to do so, he knowingly enters or remains on

the land or premises of another. R.C. 2911.21(A)(1); See R.C. 2911.10. Evidence

suggests Jenny implicitly consented to Nguyen’s entrance into the apartment. But as

Nguyen acknowledges, “the privilege of an invited guest to be on the premises is

terminated if he commits a violent act.” State v. Young, 4th Dist. No. 07CA3195, 2008-

Ohio-4752, ¶ 25, citing State v. Steffan, 31 Ohio St.3d 111, 115, 509 N.E.2d 383 (1987).

He implicitly concedes that Jenny’s testimony, if believed, supports a finding that he

committed a violent act.

       {¶86} Nguyen again argues Jenny is not credible, so the jury could not believe

her testimony about “the rape, i.e. the terminating event * * *.” (Appellant’s Br. 30). And

because Jenny never explicitly told Nguyen to leave, he claims the aggravated burglary

conviction is against the manifest weight of the evidence. Once again Nguyen’s

argument asks us to usurp the jury’s role to determine credibility, which we will not do.

See Murphy, 4th Dist. No. 07CA2953, 2008-Ohio-1744, at ¶ 31. The jury was free to

believe Jenny’s testimony. Therefore, we reject his argument.

                               D. Tampering with Evidence
Athens App. No. 12CA14                                                                     34


       {¶87} The jury found Nguyen tampered with evidence in violation of R.C.

2921.12(A)(1), which provides:

       (A) No person, knowing that an official proceeding or investigation is in
           progress, or is about to be or likely to be instituted, shall do any of the
           following:

       (1) Alter, destroy, conceal, or remove any record, document, or thing, with
           purpose to impair its value or availability as evidence in such
           proceeding or investigation[.]

       {¶88} The State presented evidence that Nguyen used medical tape, rope, and

scissors during this incident. Jenny testified that Nguyen took the rope with him and

that she thought he took the tape and scissors too. Law enforcement only found what

Jenny later identified as a piece of the rope at the crime scene and did not find the tape

or scissors. Nguyen contends that it “does not make sense” that he would take items

from the scene but leave behind latex gloves as the State claimed. (Appellant’s Br. 31).

In other words, he suggests that if he did tamper with evidence, he would have been

smart enough to remove all of it. But the jury was free to conclude he was careless.

       {¶89} Obviously at the time Nguyen would have tampered with evidence, an

official proceeding or investigation was not yet in progress. Nguyen argues that he also

did not know an official proceeding or investigation was about to be or likely to be

instituted. Jenny testified she told Nguyen she would not report him to police and “his

demeanor thereafter changed.” (Appellant’s Br. 31). And “[i]f true, he had no reason to

remove evidence, nor would he have reason to know of any ‘official proceeding or

investigation.’ ” (Appellant’s Br. 31). However, the jury had no obligation to find that

Nguyen actually believed the victim would not report him. “When an offender commits

an unmistakable crime, the offender has constructive knowledge of an impending
Athens App. No. 12CA14                                                                     35

investigation of the crime committed.” State v. Schmitz, 10th Dist. No. 05AP-200, 2005-

Ohio-6617, ¶ 17. The victim’s testimony, which again, the jury was free to believe,

establishes that Nguyen committed unmistakable crimes.

       {¶90} Nguyen also complains that he could not have “removed” the tape, rope,

or scissors from the crime scene if he owned them and brought them to the apartment.

However, ownership is irrelevant under R.C. 2921.12. From the victim’s testimony and

fact that law enforcement did not find tape, scissors, and most of the rope at the victim’s

house, the jurors could conclude Nguyen removed those items from the crime scene.

       {¶91} In addition, Nguyen argues there was no evidence he “did anything ‘to

impair the evidence’s availability’ ” in an official proceeding or investigation. (Appellant’s

Br. 31). But under the statute, the offender does not have to actually impair the

evidence’s value or availability. It is sufficient that the offender alters, destroys,

conceals, or removes the item “with purpose” to impair its value or availability.

Moreover, the jury could logically conclude that was Nguyen’s purpose because he

committed unmistakable crimes and removed items used to facilitate those crimes from

the victim’s apartment before he left. And he expressed concern about the victim

contacting law enforcement. Therefore, the evidence reasonably supports the

conclusion that Nguyen tampered with evidence.

       {¶92} Nguyen’s convictions are not against the manifest weight of the evidence.

This conclusion necessarily means sufficient evidence supports his convictions.

Accordingly, we overrule the seventh assignment of error.

                                      IX. Jury Selection

       {¶93} In his ninth assignment of error, Nguyen complains that the trial court
Athens App. No. 12CA14                                                                       36


committed errors in the jury selection process.

                 A. Pre-Trial Excuse and Deferral of Prospective Jurors

       {¶94} An assignment commissioner drew a panel of 110 prospective jurors for

this case. Before trial, the court notified the parties it excused or deferred several for

various reasons, like vacations and medical issues. Nguyen argues the court erred

because it did this “ex parte,” violating his rights under the Sixth and Fourteenth

Amendments. “ ‘[Q]uestions of the scope and effect of constitutional protections, such

as the Sixth Amendment, are matters of law and therefore reviewed de novo.’ ” Dorsey,

5th Dist. No. 11CA39, 2012-Ohio-611, at ¶ 19, quoting Dunivant, 5th Dist. No.

2003CA00175, 2005-Ohio-1497, at ¶ 7. Nguyen also claims the court violated Crim.R.

43 (which provides that the defendant must be physically present at the impaneling of

the jury) and R.C. 2945.27 and Crim.R. 24 (which discuss a defendant’s right to

examine prospective jurors). However, because Nguyen failed to specifically make

these arguments before the court impaneled the jury, he forfeited all but plain error

review as to them. See Section III.A., supra (explaining this standard of review).

       {¶95} The trial court acted sua sponte in this matter, not “ex parte,” i.e., it did not

discuss the prospective jurors with the State outside the presence of defense counsel.

In addition, “[t]he attendance or non-attendance of jurors, * * * and their discharge from

attendance on grounds of personal excuse, * * * [are] matters between the court and the

jurors, and with which the parties cannot, of right, interfere.” Bond v. State, 23 Ohio St.

349, 355 (1872), cited with approval in State v. Murphy, 91 Ohio St.3d 516, 525, 747

N.E.2d 765 (2001). Therefore, “ ‘[i]t is no ground for reversal of judgment in a criminal

case, that the court, before the day set for trial, discharged some of the jurors in
Athens App. No. 12CA14                                                                       37


attendance on grounds of personal excuse and upon their unsworn

statements ***.’ ” State v. Clemons, 3d Dist. No. 1-86-36, 1988 WL37129, *6 (Mar. 30,

1998), quoting Bond at paragraph three of the syllabus. “A party has no right to have

any particular juror on the panel. His right is to an impartial jury, and a juror’s erroneous

excusal does not compromise the jury’s impartiality.” Murphy at 525.

       {¶96} The excuse and deferral of prospective jurors did not cause any

disqualified or biased juror to be seated. And the court did not impair Nguyen’s ability to

exercise peremptory challenges. Thus, the court did not deny him the essential benefits

of voir dire. Id. And even if we discerned an error in the court’s process, “[a]bsent a

systematic and intentional exclusion of a particular group of persons from jury service,

minor or technical defects in the jury selection process do not result in a constitutional

infirmity warranting reversal.” State v. Barney, 4th Dist. No. 97CA12, 1999 WL 378755,

*10 (June 7, 1999). Accordingly, we reject Nguyen’s argument.

                       B. Removal of Prospective Juror for Cause

       {¶97} Nguyen also complains that during voir dire, the court “committed error”

when it removed prospective juror Simonton for cause, i.e., financial hardship.

(Appellant’s Br. 35). In his assigned error, it appears Nguyen complains this ruling

violated the Sixth and Fourteenth Amendments, R.C. 2945.27, Crim.R. 24, and Crim.R.

43. However, Nguyen does not mention these authorities in his argument, and because

he questioned Simonton during voir dire, they seem inapplicable. Therefore, we will

apply the general analysis for challenges for cause.

       {¶98} “ ‘A person called as a juror in a criminal case may be challenged’ for a

number of reasons, including ‘[t]hat he otherwise is unsuitable for any other cause to
Athens App. No. 12CA14                                                                                    38

serve as a juror.’ ” State v. White, 9th Dist. No. 24960, 2010-Ohio-2865, ¶ 7, quoting

R.C. 2945.25(O). See Crim.R. 24(C)(14). Financial hardship can make a prospective

juror “unsuitable” to serve as a juror. White at ¶ 13. “The validity of each challenge * * *

shall be determined by the court.” R.C. 2945.25. See Crim. R. 24(C). “A trial court’s

ruling on a challenge for cause will not be disturbed on appeal unless it is manifestly

arbitrary and unsupported by substantial testimony, so as to constitute an abuse of

discretion.” State v. Williams, 79 Ohio St.3d 1, 8, 679 N.E.2d 646 (1997).

        {¶99} During voir dire, the prosecutor indicated the trial might last one to three

weeks. Simonton stated that she is a home health aide six days a week, and for each

week the trial lasted she would miss four days of work.4 Simonton explained she lives

paycheck to paycheck. The following exchange occurred:

        [DEFENSE COUNSEL]:           One question, Ms. Simonton. Would you
        rather not be on this jury because of what you just said? Because I want
        you on the jury.

        BY JUROR SIMONTON: I mean I would be on it. I mean I’ll get by
        somehow. But (inaudible)

        BY THE JUDGE:              Well you’ll get thirty dollars a day. I don’t know
        if that helps you very much or not. Probably not as much as working.

        BY JUROR SIMONTON: It would help. But like she said usually you
        have to wait before it’s over and then they mail the check to you. And
        that’s was [sic] my thing, the two weeks, when I miss that pay to go
        towards my bills. I mean I’ll figure it out. I’ll borrow the money and pay it
        back or something. But –

        BY THE JUDGE:           Okay. Thank you.

        {¶100}          Nguyen is correct that Simonton expressed a willingness to be on

the jury and said she would “get by somehow.” Regardless, the court could conclude

4
  These statements appear in the trial day 1 transcript at pages 113-114. Simonton is not identified by
name there, but we surmised she is the speaker because in later portions of the transcript the court
identifies Simonton as a “home health nurse” before questioning her more about her financial situation.
Athens App. No. 12CA14                                                                      39


she had a financial hardship because her service as a juror might put her into debt.

Simonton indicated that to “get by” she might have to borrow money because she lives

paycheck to paycheck and would only be able to work a third of her normal work week

for every week the trial lasted. Therefore, the court’s decision to remove her for cause

was supported by a discernible rational basis, i.e., it did not constitute an abuse of

discretion. We reject Nguyen’s argument and overrule the ninth assignment of error.

                                        X. Merger

       {¶101}        In his fifth assignment of error, Nguyen contends the trial court

violated his right against Double Jeopardy when it failed to merge his convictions for

kidnapping, rape, and aggravated burglary under R.C. 2941.25. This statute “codifies

the protections of the Double Jeopardy Clause of the Fifth Amendment to the United

States Constitution and Section 10, Article I of the Ohio Constitution, which prohibit[ ]

multiple punishments for the same offense.” State v. Underwood, 124 Ohio St.3d 365,

2010-Ohio-1, 922 N.E.2d 923, ¶ 23. R.C. 2941.25 provides:

       (A) Where the same conduct by defendant can be construed to constitute
       two or more allied offenses of similar import, the indictment or information
       may contain counts for all such offenses, but the defendant may be
       convicted of only one.

       (B) Where the defendant’s conduct constitutes two or more offenses of
       dissimilar import, or where his conduct results in two or more offenses of
       the same or similar kind committed separately or with a separate animus
       as to each, the indictment or information may contain counts for all such
       offenses, and the defendant may be convicted of all of them.

       {¶102}        “The question of whether offenses should merge under R.C.

2941.25 ordinarily presents a question of law we review de novo.” Delawder, 4th Dist.

No. 10CA3344, 2012-Ohio-1923, at ¶ 38. But, at the sentencing hearing Nguyen

argued only his convictions for rape and kidnapping merge. So on the question of
Athens App. No. 12CA14                                                                    40


whether his aggravated burglary conviction should also merge with the rape or

kidnapping convictions, we apply plain error. “However, the Supreme Court of Ohio has

previously held that imposition of multiple sentences in violation of R.C. 2941.25

constitutes plain error.” Id. citing Underwood at ¶ 31.

       {¶103}        “Through a series of opinions the Supreme Court of Ohio has

advised and re-advised lower courts on the difficult task of applying Ohio’s multiple-

count statute to determine which criminal convictions require merger.” Delawder at ¶

39. In the plurality decision of State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314,

942 N.E.2d 1061, which was released after Nguyen’s sentencing hearing, the Court

expressly overruled its then current test for merger. Under the new test, the trial court

must first determine “whether it is possible to commit one offense and commit the other

with the same conduct, not whether it is possible to commit one without committing the

other.” (Emphasis sic). Johnson at ¶ 48. If the offenses are so alike that the same

conduct can subject the accused to potential culpability for both, they are “of similar

import” and the court must proceed to the second step. The court must then determine

whether the offenses in fact were committed by the same conduct, i.e. committed as a

single act with a single animus. Id. at ¶ 49. If so, merger is necessary. However, if the

offenses resulted from separate acts or were performed with a separate animus, or if

the commission of one offense will never result in the commission of the other, the

offenses will not merge. Id. at ¶ 51.

                                A. Rape and Kidnapping

       {¶104}        It is possible to commit rape under R.C. 2907.02(A)(2) and

kidnapping under R.C. 2905.01(A)(2) with the same conduct. See State v. Rose, 12th
Athens App. No. 12CA14                                                                       41

Dist. No. CA2011-11-214, 2012-Ohio-5607, ¶ 91. See also Sections VIII.A and VIII.B.,

supra (quoting the statutory provisions). If the offender uses force or threat to restrain

the liberty of another person for the kidnapping offense, that same force or threat could

be the “force or threat of force” used to compel that person to submit to sexual conduct

for the rape offense. Therefore, the trial court correctly found that these are offenses of

similar import even though it applied the pre-Johnson analysis.

       {¶105}         The trial court orally found that Nguyen had a separate animus for

each crime; we agree with this conclusion. The State suggests no animus for the rape

aside from the obvious – sexual gratification. To be convicted of kidnapping under R.C.

2905.01(A)(2), the jury must find the defendant’s purpose was to facilitate the

commission of any felony or flight thereafter. At trial, the State argued that Nguyen’s

purpose was to facilitate the felony of rape, the felony of intimidation of a victim in a

criminal case (R.C. 2921.04), and/or flight thereafter.

       {¶106}         At one point before the rape, Nguyen tied up the victim with rope

but then cut the rope off. After the rape, Nguyen told the victim he was taking her to

New York, made her pack and get dressed, used medical tape to bind her arms

together, and took her from the bedroom to the living room. He also attempted to

blindfold her and tape her mouth shut. And he asked the victim about whether she

would report him to police. When she promised not to, he cut her arms free.

       {¶107}         This evidence suggests Nguyen restrained and moved the victim

after the rape to facilitate his flight from the crime scene or to intimidate her into not

filing criminal charges. In other words, evidence supports the conclusion that the post-

rape restraint and movement of the victim was not merely incidental to the rape. See
Athens App. No. 12CA14                                                                   42

State v. Logan, 60 Ohio St.2d 126, 397 N.E.2d 1345 (1979), syllabus. Because a

separate animus exists for the rape and kidnapping convictions, they are not allied

offenses, and the trial court could sentence Nguyen separately for each crime.

                            B. Rape and Aggravated Burglary

       {¶108}        The trial court found that rape and aggravated burglary were not

offenses of similar import. However, using the Johnson test, we conclude it is possible

to commit rape under R.C. 2907.02(A)(2) and aggravated burglary under R.C.

2911.11(A)(1) with the same conduct. See Sections VIII.A. and VIII.C., supra (quoting

the statutory provisions). The force or threat of force used to commit the rape could

satisfy the requirement for aggravated burglary that the offender “inflicts, or attempts or

threatens to inflict physical harm on another[.]” R.C. 2911.11(A)(1). But even though

the offenses are of similar import, Nguyen can be sentenced for both if he committed

the crimes separately or with a separate animus. We remand for the trial court to

consider this issue and if necessary, to resentence Nguyen accordingly. See Delawder,

4th Dist. No. 10CA3344, 2012-Ohio-1923, at ¶ 5.

                         C. Kidnapping and Aggravated Burglary

       {¶109}        The trial court did not address whether the kidnapping and

aggravated burglary convictions merged. Using the Johnson test, we conclude it is

possible to commit kidnapping under R.C. 2905.01(A)(2) and aggravated burglary under

R.C. 2911.11(A)(1) with the same conduct. See Sections VIII.B. and VIII.C., supra

(quoting the statutory provisions). To commit kidnapping under R.C. 2905.01(A)(2), the

offender must use “force, threat, or deception.” If the offender uses force or threat, that

same force or threat could satisfy the requirement for aggravated burglary that the
Athens App. No. 12CA14                                                                      43


offender “inflicts, or attempts or threatens to inflict physical harm on another[.]” R.C.

2911.11(A)(1). But even though the offenses are of similar import, Nguyen can be

sentenced for both if he committed the crimes separately or with a separate animus.

We remand for the trial court to consider this issue and if necessary, to resentence

Nguyen accordingly. See Delawder at ¶ 5. Therefore, we overrule the fifth assigned

error in part, sustain it in part, and remand for the purposes outlined above.

                        XI. Sentence for Tampering with Evidence

       {¶110}        In his sixth assignment of error, Nguyen contends that the court

abused its discretion when it imposed maximum and consecutive sentences. However,

if on remand the trial court concludes that the kidnapping and aggravated burglary

offenses merge or that the rape and aggravated burglary charges merge, some of the

issues raised in this assignment of error as to those three convictions might be rendered

moot. Therefore, we will decline to address the arguments related to those offenses at

this time. See State v. Smith, 9th Dist. No. 00CA007619, 2001 WL 111562, *4 (Feb. 7,

2001). Nonetheless, we must still address Nguyen’s five-year maximum sentence for

tampering with evidence (which the court ordered him to serve concurrently to the

sentences for the other charges).

       {¶111}        In State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d

124, the Supreme Court of Ohio announced the two-step analysis for appellate review

of felony sentences. First, we “must examine the sentencing court’s compliance with all

applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law.” Kalish at ¶ 4. If the sentence is

not clearly and convincingly contrary to law, we review it for an abuse of discretion. Id.
Athens App. No. 12CA14                                                                    44


       {¶112}        Nguyen does not argue that his tampering with evidence sentence

is clearly and convincingly contrary to law. He cites no failure of the trial court to comply

with any “applicable rules and statutes,” nor do we see any obvious violation of this

requirement. Thus, we conclude his sentence is not clearly and convincingly contrary to

law.

       {¶113}        Next, we must determine whether the trial court abused its

discretion in selecting Nguyen’s sentence for tampering with evidence. Again, the term

“abuse of discretion” implies that the court’s attitude is arbitrary, unreasonable, or

unconscionable. Adams, 62 Ohio St.2d at 157, 404 N.E.2d 144.

       {¶114}        Nguyen claims evidence does not support a finding that he “brought

gloves or rope” to the victim’s home. (Appellant’s Br. 22). However, it appears Nguyen

makes this statement to contest a comment the court made about the aggravated

burglary charge. To the extent the statement might relate to the tampering with

evidence sentence, we find it unpersuasive. In Section VIII.D. we already determined

the manifest weight of the evidence supports his conviction for that charge.

       {¶115}        Nguyen also generally argues that the trial court should have given

more weight to the fact that he was a 32-year-old first-offender. However, the mere fact

that Nguyen had no prior convictions does not demonstrate an arbitrary, unreasonable,

or unconscionable attitude on the part of the court in sentencing him for tampering with

evidence. Therefore, we reject this argument and overrule the sixth assignment of error

as to the sentence for that offense.

                                       XII. Summary

       {¶116}        We overrule the first, second, third, fourth, seventh, eighth, and
Athens App. No. 12CA14                                                                   45


ninth assignments of error. We overrule the fifth assignment of error in part, sustain it in

part, and remand for further proceedings. The sixth assignment of error is sustained in

part; we decline to consider the remainder of that assigned error because it may be

rendered moot by our remand.

                                                       JUDGMENT AFFIRMED IN PART,
                                                               REVERSED IN PART,
                                                            AND CAUSE REMANDED.
Athens App. No. 12CA14                                                                      46


                                    JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED IN PART, REVERSED IN PART
and that the CAUSE IS REMANDED. Appellant and Appellee shall split the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Athens
County Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

       McFarland, J. & Hoover, J.: Concur in Judgment & Opinion

                                            For the Court



                                            BY: ____________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.